UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     DANA B. GRIESBACH,                            DOCKET NUMBER
                   Appellant,                      AT-1221-16-0076-W-1

                  v.

     DEPARTMENT OF VETERANS                        DATE: January 5, 2017
       AFFAIRS,
                 Agency.



           Dana B. Griesbach, Tuscaloosa, Alabama, pro se.
           Tsopei Robinson, Montgomery, Alabama, for the agency.


                                           BEFORE

                             Susan Tsui Grundmann, Chairman
                                Mark A. Robbins, Member


                                           ORDER
¶1        The appellant has filed a petition for review of the initial decision, which
     denied her request for corrective action in this individual right of action appeal.
     The two Board members cannot agree on the disposition of the petition for
     review.   Therefore, the initial decision now becomes the final decision of the
     Merit Systems Protection Board in this appeal. Title 5 of the Code of Federal
     Regulations, section 1200.3(b) (5 C.F.R. § 1200.3(b)). This decision shall not be
     considered as precedent by the Board in any other case. 5 C.F.R. § 1200.3(d).

                       NOTICE TO THE APPELLANT REGARDING
                          YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of the final decision by the U.S. Court
     of Appeals for the Federal Circuit.
                                                                                    2

      The court must receive your request for review no later than 60 calendar
days after the date of this order.      See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff.
Dec. 27, 2012). If you choose to file, be very careful to file on time. The court
has held that normally it does not have the authority to waive this statutory
deadline and that filings that do not comply with the deadline must be dis missed.
See Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you want to request review of the Board’s decision concerning your
claims   of    prohibited   personnel   practices   under   5   U.S.C.   § 2302(b)(8),
(b)(9)(A)(i), (b)(9)(B), (b)(9)(C), or (b)(9)(D), but you do not want to challenge
the Board’s disposition of any other claims of prohibited personnel practices, you
may request review of this final decision by the U.S. Court of Appeals for the
Federal Circuit or any court of appeals of competent jurisdiction. The court of
appeals must receive your petition for review within 60 days after the date of this
order. See 5 U.S.C. § 7703(b)(1)(B) (as rev. eff. Dec. 27, 2012). If you choose
to file, be very careful to file on time. You may choose to request r eview of the
Board’s decision in the U.S. Court of Appeals for the Federal Circuit or any other
court of appeals of competent jurisdiction, but not both. Once you choose to seek
review in one court of appeals, you may be precluded from seeking review in a ny
other court.
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law and other sections of the United States
Code, at our website, http://www.mspb.gov/appeals/uscode.htm.              Additional
information about the U.S. Court of Appeals for the Federal Circuit is available at
the court’s website, www.cafc.uscourts.gov.          Of particular relevance is the
court’s “Guide for Pro Se Petitioners and Appellants,” which is contained within
the court’s Rules of Practice, and Forms 5, 6, and 11. Additional information
                                                                                  3

about other courts of appeals can be found at their respective websites, which can
be accessed through the link below:
http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          Jennifer Everling
                                          Acting Clerk of the Board
Washington, D.C.